Case 1:21-cv-20975-BB Document 69 Entered on FLSD Docket 09/15/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-20975-BLOOM/Otazo-Reyes

 MBI SERVICES, LLC,

        Plaintiff,

 v.

 APEX DISTRIBUTION LLC, et al.,

       Defendants.
 ___________________________________/

                     ORDER REJECTING STIPULATION FOR DISMISSAL

        THIS CAUSE is before the Court upon a sua sponte review of the record. On September

 10, 2021, Plaintiff MBI Services LLC (“Plaintiff”) filed a Joint Stipulation for Dismissal of the

 Tillman Defendants, ECF No. [65] (“Stipulation”), which purports to dismiss Plaintiff’s claims

 against Defendants Tillman & Tillman, PLLC and David K. Tillman (“Tillman Defendants”) with

 prejudice pursuant to a settlement agreement.

        Thereafter, Defendants Jan Laurence Sadick and J.L. Sadick, P.C. (“Sadick Defendants”)

 filed a Notice of Noncompliance re: Joint Stipulation for Dismissal, ECF No. [66] (“Notice of

 Noncompliance”), advising the Court that the Stipulation does not comply with Rule 41 of the

 Federal Rules of Civil Procedure because they “were neither consulted regarding the stipulation

 nor did they sign off on it.” Id. at 1; see also ECF No. [60] (“Sadick Defendants’ Answer and

 Affirmative Defenses”). To date, Plaintiff has not withdrawn the Stipulation.

        Federal Rule of Civil Procedure 41 provides that “the plaintiff may dismiss an action

 without a court order by filing . . . a stipulation of dismissal signed by all parties who have

 appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Upon review of the Stipulation and the record, the Court
Case 1:21-cv-20975-BB Document 69 Entered on FLSD Docket 09/15/2021 Page 2 of 2

                                                     Case No. 21-cv-20975-BLOOM/Otazo-Reyes


 agrees that the Stipulation does not comply with Rule 41 because it is not signed by the Sadick

 Defendants. The Stipulation, ECF No. [65], is therefore rejected. Plaintiff and the Tillman

 Defendants are directed to file a stipulation compliant with Rule 41(a)(1)(A)(ii) by September 22,

 2021.

         DONE AND ORDERED in Chambers at Miami, Florida, on September 15, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                 2
